CLD-191                                                       NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                     No. 12-1617
                                     ___________

                                    CRAIG SCOTT,
                                                      Appellant

                                           v.

                          WARDEN EBBERT ;
         ATTORNEY GENERAL OF THE UNITED STATES OF AMERICA
                 ____________________________________

                    On Appeal from the United States District Court
                        for the Middle District of Pennsylvania
                            (D.C. Civil No. 1:11-cv-00757)
                     District Judge: Honorable Sylvia H. Rambo
                     ____________________________________

 Submitted for Possible Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P.
       10.6, on Request for Certificate of Appealability Pursuant to 28 U.S.C. §
         2253(c)(2), and for Possible Dismissal due to a Jurisdictional Defect
                                         May 31, 2012

      Before: RENDELL, HARDIMAN and VAN ANTWERPEN, Circuit Judges

                             (Opinion filed: June 13, 2012)
                                      _________

                                       OPINION
                                       _________

PER CURIAM

      Appellant Craig Scott, proceeding pro se, appeals a February 6, 2012 order of the

United States District Court for the Middle District of Pennsylvania denying his motion
for reconsideration. He has requested that we grant him a certificate of appealability

(COA). For the following reasons, we will summarily affirm the order of the District

Court.

         An inmate of the Federal Bureau of Prisons (BOP), Scott is serving a lengthy term

of incarceration stemming from his involvement in several bank robberies. See, e.g.,

United States v. Scott, Nos. 96-4372–73, 1999 U.S. App. LEXIS 32479 (4th Cir. Dec. 13,

1999); United States v. Decator, Nos. 95-5207–08, 1997 U.S. App. LEXIS 34600 (4th

Cir. Dec. 11, 1997). In 2011, he petitioned for a writ of habeas corpus under 28 U.S.C.

§ 2241, “seeking judicial review of BOP’s interpretation of 18 U.S.C. § 3585” in

calculating his sentence. Scott averred that the BOP’s sentence computation was not

“consistent with statute and case law.” The Magistrate Judge recommended denying the

petition, and the Report and Recommendation was adopted by the District Court over

Scott’s objections. See generally Scott v. Holder, No. 1:11-CV-0757, 2011 U.S. Dist.

LEXIS 75488 (M.D. Pa. July 13, 2011).

         Scott filed several unsuccessful post-judgment motions, only one of which is

relevant to the present appeal. In January 2012, he moved for “reconsideration under

Rule 60(b),” 1 arguing that the District Court had failed to consider a legal theory


1
 Elsewhere, he described the motion as one requesting “amend[ment],” which is relief
available under Rule 59, not Rule 60. See Blystone v. Horn, 664 F.3d 397, 413–15 (3d
Cir. 2011) (discussing, in context of habeas corpus, the distinction between Rules 59 and
60); see also Manco v. Werholtz, 528 F.3d 760, 761 (10th Cir. 2008) (reconfiguring
untimely filed Rule 59 motion as timely filed Rule 60 motion). While we discuss Scott’s
motion in the context of Rule 59, we apply the same standard of review to Rule 60(b)
                                              2
proposed in his original habeas corpus petition. He urged the District Court to

“reconsider its July 13, 2011 decision . . . due to its failure to consider a dispositive fact

and legal precepts presented to it during proceedings.” Scott contended that failure to do

so would allow the BOP to violate his “rights against cruel and unusual punishment,

double jeopardy and due process.” In a February 6, 2012 order, the District Court set out

the lengthy procedural history of the case thus far; finding that Scott had not “convinced

this court to alter the order of July 13 . . . by any of his arguments,” it denied the motion.

Scott appealed.

       We have jurisdiction under 28 U.S.C. § 1291, but our review is limited to the

District Court’s February 6 order; Scott’s notice of appeal was not filed within sixty days

of the entry of any other order, see Fed. R. App. P. 4(a)(1)(B), and his January 2012

motion did not toll the time to take an appeal, see Fed. R. App. P. 4(a)(4)(A) (tolling time

to file an appeal for timely filed motions); Lizardo v. United States, 619 F.3d 273, 280 (3d

Cir. 2010). 2 Accordingly, we review the District Court’s order for abuse of discretion.

Lazaridis v. Wehmer, 591 F.3d 666, 669 (3d Cir. 2010) (per curiam).

       The District Court correctly denied Scott’s motion. “A proper Rule 59(e) motion .



motions, see Budget Blinds, Inc. v. White, 536 F.3d 244, 251 (3d Cir. 2008), as well as
using the same twenty-eight day standard to determine appellate-tolling timeliness, see
Fed. R. App. P. 4(a)(4)(A)(vi). In other words, our analysis of Scott’s motion would be
exactly the same under either standard.
2
  While Scott’s motion was indeed untimely filed, the District Court denied it on the
merits and the Government (understandably) did not object on timeliness grounds. Our
review is therefore also of its merits. See Lizardo, 619 F.3d at 278.
                                               3
. . must rely on one of three grounds: (1) an intervening change in controlling law; (2) the

availability of new evidence; or (3) the need to correct clear error of law or prevent

manifest injustice.” Id. (citations omitted). Scott has not pointed to a “clear error of law”

of the sort that would compel reconsideration; with regard to his 18 U.S.C. § 4001(a)

argument, Scott cites to no law supporting his interpretation of the statute, and fails to

demonstrate that the District Court overlooked a meritorious argument in adjudicating his

habeas petition. Because he has not shown that the District Court’s ruling was “founded

on an error of law or a misapplication of law to the facts,” Doe v. Nat’l Bd. of Med.

Exam’rs, 199 F.3d 146, 154 (3d Cir. 1999), he has failed to make a convincing case that

the District Court abused its discretion.

       Thus, because this appeal does not present a substantial question, we will

summarily affirm the District Court’s order. See Murray v. Bledsoe, 650 F.3d 246, 248

(3d Cir. 2011) (per curiam); see also 3d Cir. L.A.R. 27.4; I.O.P. 10.6. Scott’s motion

requesting a certificate of appealability is denied as unnecessary; his motion requesting

remand is denied as well. See United States v. Cepero, 224 F.3d 256, 264–65 (3d Cir.

2000) (en banc) (certificates of appealability not required in appeals of § 2241

proceedings); see also Close v. Thomas, 653 F.3d 970, 974 n.2 (9th Cir. 2011); Curtis v.

Chester, 626 F.3d 540, 543 n.1 (10th Cir. 2010).




                                              4